

115 HR 3604 IH: National Flood Research and Education Center Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3604IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a National Flood Research and Education Center to provide research, data, and
			 recommendations on physical science, social science, economic analysis,
			 policy analysis, risk analysis, monitoring, predicting, and planning as
			 they relate to flooding and flood-related issues.
	
 1.Short titleThis Act may be cited as the National Flood Research and Education Center Act. 2.National Flood Research and Education Center establishment and purpose (a)EstablishmentThere is established within the National Oceanic and Atmospheric Administration a National Flood Research and Education Center (in this Act referred to as NFREC) which shall consist of—
 (1)an office within the National Oceanic and Atmospheric Administration; (2)one public university or college selected by the Administrator of the National Oceanic and Atmospheric Administration (in this Act referred to as the Administrator), which shall serve as the lead partner institution with the National Oceanic and Atmospheric Administration; and
 (3)a consortium of other public universities or colleges selected by the Administrator and the lead partner institution based on their ability to fulfill specific purposes of NFREC.
 (b)PurposesThe purposes of NFREC are as follows: (1)To plan, conduct, and arrange for competent public research, data, education, and recommendations within the following categories as they relate to flooding issues nationwide, regionally, and locally:
 (A)Physical sciences, including engineering, hydrology, environmental, and atmospheric sciences, of flooding and flood-related events.
 (B)Social science of flooding and flood-related events focused on increasing community resilience. (C)Economic analysis of flooding and flood-related events in addition to analysis of a variety of existing and new strategies and techniques to reduce, manage, and prevent flooding and flood-related events.
 (D)Policy analysis and recommendations on flooding-related policy on a Federal, State, and local governmental basis.
 (E)Risk analysis and risk management of flooding and flood-related events. (F)Improvement of existing, and testing of new, risk assessment tools, methods, and models for flooding and flood risks used by Federal, State, and local governments and other interested organizations.
 (G)Improvement of existing, and testing of new, monitoring and predicting strategies and techniques of flooding and flood-related events.
 (H)Improvement of existing, and testing of new, flood management and prevention strategies and techniques.
 (2)To carry out this Act within a variety of regions in the United States which are identified and categorized by NFREC based on their specific flooding and flood-related issues, hydrology, weather, and related issues so that diverse flood situations are represented and examined through NFREC’s work.
 (3)To identify opportunities for increased efficiency in allocation of resources, coordination, cooperation, and consolidation of efforts as they relate to local, statewide, regional, and Federal flood-related efforts with respect to NFREC’s purposes.
 (4)To develop or improve undergraduate and graduate degree programs and other programs at the consortium-member public universities and colleges to advance the entry of new talent into flooding-related fields.
 (5)To collaborate with other colleges and universities in the region that have demonstrated capability for research, information dissemination, and graduate training in order to develop regional networks that are knowledgeable on regional flooding issues.
				3.Consortium selection and collaboration
 (a)Selection of the lead partner institutionThe Administrator, within 180 days after the date of enactment of this Act, shall select the lead partner institution described in section 2(a)(2). The Administrator shall select a public university or college which—
 (1)has demonstrated and proven expertise in physical and environmental science, flooding, hydraulic research, hydroscience, engineering, and meteorological issues;
 (2)is located in a State which frequently experiences inland flooding; (3)has previously partnered with, or received funds from, Federal and international agencies for flooding, hydrology, and watershed issues, including the Army Corps of Engineers, the United States Geological Survey, the National Oceanic and Atmospheric Administration, the Department of Agriculture, the Federal Emergency Management Agency, the National Science Foundation, the Department of Housing and Urban Development, and the United Nations Educational, Scientific, and Cultural Organization;
 (4)has the capacity to develop and submit a plan on how it will operate as the lead partner institution, the type of research, activities, and collaboration it would undertake, and how it would incorporate its previous work on issues related to the purposes of NFREC into its new mission as the lead partner institution;
 (5)can demonstrate an ability to take the leading role of coordinating and fulfilling the purposes of NFREC;
 (6)can demonstrate an ability to provide technical assistance and demonstration project management and oversight both of grantees demonstration projects and of demonstration projects initiated through consortium members;
 (7)can demonstrate an ability to incorporate NFREC work into undergraduate and graduate educational programs within the public university or college; and
 (8)can demonstrate an ability to contribute the required non-Federal matching funding to maintain a lead partner institution center.
 (b)Selection of consortium membersThe Administrator, in partnership with the lead partner institution, shall select, within 90 days after the selection of the lead partner institution, additional universities and colleges to participate in a consortium through criteria as determined by the Administrator and the lead partner institution which shall, among other criteria determined by the Administrator and lead partner institution, prioritize institutions that—
 (1)have a focus or expertise in at least one of the categories described in section 2(b)(1); (2)have the ability to plan, conduct, and arrange for competent public research, data, education, and recommendations as they relate to flooding in diverse regions of the United States identified and in the categories described in section 2(b)(1) and meet the purposes of NFREC;
 (3)can demonstrate an ability to provide technical assistance and demonstration project management and oversight;
 (4)can demonstrate an ability to incorporate NFREC work into undergraduate and graduate educational programs within the university or college; and
 (5)can demonstrate an ability to contribute the required non-Federal matching funding to maintain a consortium member center.
 (c)Consortium partnershipsThe member institutions of NFREC shall partner for the purposes of this Act in the following ways: (1)NOAA PartnershipThe National Oceanic and Atmospheric Administration shall partner directly with the lead partner institution for the purposes of NFREC.
 (2)Lead Partner Institution PartnershipThe lead partner institution shall partner directly with the National Oceanic and Atmospheric Administration and the consortium members for the purposes of NFREC.
 (3)Consortium Member PartnershipThe consortium members shall partner with the lead partner institution for the purposes of NFREC. 4.Partnerships and collaboration with Federal, regional, State, and local governments and organizations (a)PartnershipsNFREC shall partner with the United States Geological Survey and the Army Corps of Engineers for the purposes of this Act.
 (b)CollaborationNFREC shall— (1)collaborate on Federal flood-related issues with Federal agencies such as the Federal Emergency Management Agency, the Environmental Protection Agency, the National Aeronautics and Space Administration, the National Science Foundation, and the Department of Agriculture;
 (2)collaborate and share best practices on regional, State, and locally specific flooding and flood-related issues with—
 (A)State, county, and local governments; (B)local councils of governments or regional planning organizations;
 (C)State agriculture, natural resource, environment, economic development, and water agencies; (D)floodplain managers;
 (E)State Homeland Security personnel, county disaster recovery coordinators, emergency management personnel, and first responders;
 (F)resource conservation and development councils; (G)watershed organizations and boards;
 (H)agriculture and commodity organizations and farmers; (I)environmental organizations; and
 (J)business and development organizations; and (3)explore opportunities to collaborate, when appropriate, on Federal flood-related issues with other Federal agencies such as the Bureau of Reclamation, the Tennessee Valley Authority, the Bureau of Land Management, the National Park Service, the Bureau of Indian Affairs, the Public Health Administration, the National Science Foundation, the Department of Defense, the Department of the Interior, the Department of Housing and Urban Development, and various national laboratories.
				5.Information collection and dissemination
			(a)NOAA
 (1)Annual reportThe Administrator shall publish annually a report containing the activities, partnerships and collaborations, Federal policy recommendations, previous and continuing budgets, findings, and any other applicable information from the consortium members, and shall provide each report to Congress and the President and make it available to the public in an easily accessible electronic format on the National Oceanic and Atmospheric Administration’s website.
 (2)Review of reports from consortium membersThe Administrator shall review the reports from the consortium members to ensure that funds are being spent properly according to the purposes of this Act and that the consortium members are producing competent public research, data, education, and recommendations in regard to flooding and flood-related issues.
 (3)Review of consortium operationsThe Administrator shall periodically review the operation of consortium members to ensure that funds are being spent properly according to the purposes of this Act and that the consortium members are producing competent public research, data, education, and recommendations in regard to flooding and flood-related issues.
				(b)Lead partner institution
 (1)Compilation of annual consortium member reportsThe lead partner institution shall compile annually reports from consortium members, along with its own report, containing the activities, partnerships and collaborations, Federal policy recommendations, previous and continuing budgets, findings, and any other applicable information from consortium members, and shall provide this information to the Administrator annually by a date determined by the Administrator.
 (2)Annual lead partner institution reportIn addition, the lead partner institution shall publish annually a report specific to its activities, partnerships and collaborations, State and local policy recommendations, previous and continuing budgets, findings, and other applicable information by a date determined by the Administrator which shall also be made available to the public in an easily accessible electronic format on the lead partner institution’s website.
 (c)Consortium membersThe consortium members shall each publish annually a report containing the activities, partnerships and collaborations, State and local policy recommendations, previous and continuing budgets, findings, and other applicable information by a date determined by the lead partner institution which shall also be made available to the public in an easily accessible electronic format on the consortium members’ websites.
 (d)National flood research and education center websiteNFREC shall establish a website which shall contain at least the following information: (1)Key findings and best practices.
 (2)Collaborations and partnerships. (3)Annual reports and other pertinent information on its purposes.
 (4)The location and contact information for the consortium members. (5)Federal, State, local, and regionally specific public research, data, education, and policy recommendations which shall be updated in a timely manner with new information.
 (6)The variety of regions in the United States which are identified and categorized by NFREC, based on their specific flooding and flood-related issues, hydrology, weather, and related issues.
 (7)Approved demonstration projects and their progress in addition to information on applying for demonstration project assistance.
 (8)Tools for monitoring, predicting, and modeling flooding as they become available. 6.Technical assistance and demonstration projects (a)Technical assistance and demonstration projectsNFREC may provide technical assistance and demonstration project grant assistance to eligible entities on a competitive basis to assist with implementing recommendations of NFREC or testing new or improved strategies or technologies for the categories described in section 2(b)(1).
 (b)Eligible EntitiesThe following are eligible entities for purposes of this section: (1)State governments.
 (2)County governments. (3)Local governments.
 (c)Technical AssistanceConsortium members may provide technical assistance at their discretion to eligible entities that have limited capacity for developing an application for demonstration project grants. Consortium members may also provide technical assistance at their discretion in implementing demonstration projects approved by the Administrator.
 (d)Competitive CriteriaThe Administrator, in partnership with the lead partner institution, shall develop criteria required for submitting a competitive demonstration project grant application and for the approval of such an application.
 (e)Eligible ActivitiesGrantees may use funds only for flooding-related projects which implement recommendations of NFREC or for testing of—
 (1)improved existing and or new risk analysis and risk management of flooding and flood-related events;
 (2)improved existing and or new risk assessment tools, methods, and models for flooding and flood risks used by Federal, State, and local governments and other interested organizations;
 (3)improved existing and or new monitoring and predicting strategies and techniques of flooding and flood-related events; or
 (4)improved existing and or new flood management and prevention strategies and techniques. (f)SubcontractingEligible entities may subcontract a portion of grant funds received for necessary construction-related costs to pursue an eligible activity.
			(g)Applications
 (1)Consortium review and approvalWithin 60 days of receiving a completed application, the consortium member in whose region the project will take place and the lead partner institution shall review and approve or disapprove the application.
 (2)Administrator approvalWithin 30 days of receiving an application that has been approved by the applicable consortium members, the Administrator shall determine whether to provide the project final approval.
				(h)Grant Size
 (1)In generalDemonstration project grant awards under this section shall not exceed $250,000 per project. (2)Waiver of grant size limitationThe Administrator may waive such grant size limitation if—
 (A)all consortium members approve of such a waiver; (B)the eligible entity has the expertise, or will work with partners that have the expertise, to manage the proposed project; and
 (C)the eligible entity can show that a project involves multiple watersheds or jurisdictions, benefits multiple communities, has broad community support, and incorporates multiple aspects of NFREC’s work in the project.
 (i)Matching FundsEntities receiving a demonstration project grant under this section shall be required to provide a 30-percent non-Federal cost share.
 (j)Total Demonstration Project Grant Amount AvailableThere shall be not more than $2,000,000 available annually for demonstration project grants under this section nationwide.
 (k)Monitoring and ReportingFor a demonstration project that receives a grant under this section, the applicable regional consortium member shall monitor the effectiveness, efficiency, and progress of the project and report on these factors and their involvement periodically to the lead partner institution. The applicable regional consortium member shall make this information available through its website and additionally provide this information in its annual reports.
			7.Authorization of appropriations
 (a)In generalFor each of the fiscal years 2018 through 2023, there are authorized for NFREC, $10,000,000, of which—
 (1)not more than $2,000,000 each fiscal year shall be for the operation of the National Oceanic and Atmospheric Administration’s center; and
 (2)not more than $3,000,000 each fiscal year shall be for the operation of the lead partner institution’s center, matched by a 20-percent non-Federal cost share.
				(b)Additional Authorization
 (1)Lead partner institutionThere are authorized such sums as may be necessary for the lead partner institution to improve its facilities to a level that meets the requirements of the role of lead partner institution.
 (2)PlanBefore the lead partner institution receives any funding under this subsection, a plan detailing what type of facility construction or improvements will take place must first be approved by the Administrator. Such plan shall include any land acquisition, engineering, design, and staffing and equipment needs, in addition to other information as required by the Administrator.
 (3)Non-Federal cost shareThere shall be a non-Federal cost share of 20 percent for facility improvement or construction projects pursued by the lead partner institution.
 (4)Wage rate requirementsAny authorized and funded construction activity shall meet Federal prevailing wage requirements as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
				(c)Consortium Member Centers
 (1)In generalNot more than $3,000,000 each fiscal year shall be for the operation of all consortium members’ centers, matched by a 20-percent non-Federal cost share.
 (2)LimitationAny one consortium member shall not receive more than $500,000 in Federal funds in one fiscal year. (d)GrantsNot more than $2,000,000 each fiscal year shall be made available for demonstration project grants nationwide.
			